Case 2:20-cv-03506-GW-MRW Document 20 Filed 03/01/21 Page 1 of 1 Page ID #:863



        Sima G. Aghai, SBN 156354
    1   LAW OFFICES OF SIMA G. AGHAI
        7827 Westminster Boulevard
    2   Westminster, CA 92683
    3   (714) 901-1222
        (714) 901-1220 (F)
    4   simaaghai@msn.com
    5   Attorney for Plaintiff JAKE BAO VU
    6                            UNITED STATES DISTRICT COURT
    7                         CENTRAL DISTRICT OF CALIFORNIA
    8
    9   JAKE BAO VU                             )   CASE NO. 2:20-CV-3506-GW-MRW
                                                )
   10                               Plaintiff   )
                                                )
   11                       v.                  )   [PROPOSED] ORDER FOR AWARD
   12                                           )   OF EQUAL ACCESS TO JUSTICE
        ANDREW SAUL,                            )   ACT ATTORNEY FEES AND
   13   Commissioner of Social Security,        )   EXPENSES PURSUANT TO 28 U.S.C.
   14                                           )   § 2412(d) AND COSTS PURSUANT
                                    Defendant   )   TO 28 U.S.C. § 1920
   15
   16
              Pursuant to the Stipulation of the parties, Plaintiff’s Affidavit and
   17
        Assignment of EAJA Fees and Costs, and all the files, records and proceedings in
   18
   19
        this matter, it is hereby

   20
              ORDERED that Plaintiff is awarded attorney fees and expenses in the total

   21
        amount of $3,300 as authorized by 28 U.S.C. § 2412, and $400 costs of suit, as

   22   authorized by 28 § U.S.C. 1920.

   23
   24
        Dated:      _                   ______________________________________
   25                                           HONORABLE 0,&+$(/ 5 :,/1(5
                                                UNITED STATES 0$*,675$7( JUDGE
   26
   27
   28
                                                 Order
